     Case 3:20-cv-01444-E Document 17 Filed 01/21/21   Page 1 of 5 PageID 384



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

STORE MASTER FUNDING IV, LLC,           §
                                        §
        Plaintiff,                      §
                                        §        Civil No. 3:20-CV-01444-E
v.                                      §
                                        §
CHALAK PEAK RESTAURANTS, LLC,           §
et al.,                                 §
                                        §
        Defendants.                     §

                      MEMORANDUM OPINION AND ORDER

        Before the Court is Defendants’ Rule 12 Motion to Dismiss (Doc. No. 10).

In the motion, all Defendants seek dismissal, or alternatively transfer, under

Rule 12(b)(3) for improper venue, and five Defendants seek dismissal under

Rule 12(b)(6). For reasons that follow, the Court denies the motion.

        Plaintiff Store Master Funding IV, LLC alleges that its tenant, who is

not a party to the litigation, defaulted on a lease of real property located in

the Western District of Texas.      Plaintiff alleges Defendants, one business

entity—Chalak Peak Restaurants, LLC—and eleven individuals—Christopher

DeMers, Jayamin Patal, Kinjal Patal, Ronak Parikh, Pinky Parikh, Akash

Bhakta, Vasudha Bhakta, Chetan Bhakta, Chetal Bhakta, Nikunj Bhakta, and

Teena Bhakta, agreed to ensure that tenant complied with all lease

obligations.     Plaintiff asserts a claim against Defendants for breach of

guaranty and alleges they agreed to venue in Texas.


                                        1
  Case 3:20-cv-01444-E Document 17 Filed 01/21/21      Page 2 of 5 PageID 385



      Defendants contend they are entitled to dismissal of this lawsuit under

Rule 12(b)(3) because Plaintiff did not file it in a proper venue. See FED. R.

CIV. P. 12(b)(3). On a Rule 12(b)(3) motion to dismiss for improper venue, the

court must accept as true all allegations in the complaint and resolve all

conflicts in favor of the plaintiff. Braspetro Oil Servs. Co. v. Modec (USA),

Inc., 240 F. App’x 612, 615 (5th Cir. 2007). When considering a motion to

dismiss under Rule 12(b)(3), the court is permitted to look at evidence in the

record beyond simply those facts alleged in the complaint and its proper

attachments. Ambraco, Inc. v. Bossclip B.V., 570 F.3d 233, 238 (5th Cir. 2009).

      Whether venue is improper is generally governed by 28 U.S.C. § 1391.

Atlantic Marine Constr. Co. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49,

55 (2013). Section 1391 provides that a civil action may be brought in: (1) a

judicial district in which any defendant resides, if all defendants are residents

of the State in which the district is located; (2) a judicial district in which a

substantial part of the events or omissions giving rise to the claim occurred,

or a substantial part of property that is the subject of the action is situated;

or (3) if there is no district in which an action may otherwise be brought as

provided in this section, any judicial district in which any defendant is subject

to the court’s personal jurisdiction with respect to such action. 28 U.S.C. §

1391(b).

      Defendants contend venue is not proper in the Northern District of

Texas under any of the three categories in § 1391(b). They maintain venue is

                                        2
  Case 3:20-cv-01444-E Document 17 Filed 01/21/21     Page 3 of 5 PageID 386



not proper under § 1391(b)(1) because not all Defendants reside in Texas.

They argue venue is not proper under § 1391(b)(2) because no part of the

events or omissions giving rise to the claim occurred in this district and the

property involved is not located in this district. Finally, they assert venue is

not proper under § 1391(b)(3). Under that provision, they argue, the case

could have been filed either in the Sherman Division of the Eastern District

of Texas because a substantial part of the events or omissions giving rise to

the claim occurred there or in the Waco Division of the Western District of

Texas where the lease property is located. They ask the Court to dismiss or

alternatively, transfer to the Eastern District.

      In response, Plaintiff does not argue that this District is a proper venue

under 28 U.S.C. § 1391(b). Plaintiff argues that Defendants expressly waived

their right to challenge venue in the Guaranty agreement.         The Guaranty

agreement, titled “Unconditional Guaranty of Payment and Performance,”

provides:

      For purposes of any action or proceeding involving this Guaranty,
      each party hereto submits to the jurisdiction of all federal and
      state courts located in the State of Texas. . . . Each party waives
      and agrees not to assert in any such action, suit or proceeding
      that such party is not personally subject to the jurisdiction of such
      courts, that the action, suit or proceeding is brought in an
      inconvenient forum or that venue of the action, suit or proceeding
      is improper.

Citing language in Atlantic Marine, Defendants maintain this forum selection

clause is irrelevant to the issue of whether venue is proper in this District.


                                        3
  Case 3:20-cv-01444-E Document 17 Filed 01/21/21      Page 4 of 5 PageID 387



See Atlantic Marine, 571 U.S. at 56 (“Whether the parties entered into a

contract containing a forum-selection clause has no bearing on whether a

case falls into one of the categories of cases listed in § 1391(b).”)

      The Court agrees with Plaintiff. Parties may consent to a venue that is

not expressly authorized by statute.        Store Master Funding III, LLC v. R.

Tequila Acquisition, LLC, No. 3:20-CV-1440-B, 2020 WL 6135720, at *2 (N.D.

Tex. Oct. 19, 2020); Apollo Endosurgery, Inc. v. DemeTECH Corp., No. A-20-

CV-0219-RP, 2020 WL 5045036, at *4 (W.D. Tex. Aug. 26, 2020) (“parties

may contract for a given venue, and that venue is proper in a district agreed

to under a forum selection clause—even if that district would not have been

proper under § 1391”); see also Le-Vel Brands, LLC v. Quintessential

Biosciences, Inc., No. 3:18-CV-3322-K, 2019 WL 2578619, at *6 (N.D. Tex. June

24, 2019).    The Court is not persuaded by Defendants’ reliance on the

language in Atlantic Marine as the defendant in that case sought to enforce a

forum selection clause after the plaintiff filed suit in a venue not provided for

by the forum selection clause, but otherwise proper under § 1391. See Store

Master Funding, 2020 WL 6135720, at *3–4 (rejecting Plaintiff’s argument

and discussing enforcement of forum selection clauses post-Atlantic Marine

in case involving identical forum selection clause). In the Fifth Circuit, a

forum selection clause is prima facie valid and enforceable unless the

opposing party shows that enforcement would be unreasonable. Id. at *2.

Defendants do not argue that enforcement of the forum selection clause

                                        4
  Case 3:20-cv-01444-E Document 17 Filed 01/21/21      Page 5 of 5 PageID 388



would be unreasonable.       Because the parties agreed to submit to the

jurisdiction of all federal and state courts in Texas and agreed to waive

assertions of improper venue, the Court denies Defendants’ motion to dismiss

under Rule 12(b)(3).

      In addition, five Defendants moved to dismiss under Rule 12(b)(6) for

Plaintiff’s alleged failure to state a claim against them. In Plaintiff’s response

and Defendants’ reply, the parties represent that they have resolved this part

of the motion and a stipulation is forthcoming. Accordingly, the Court will

not reach the merits of Defendants’ 12(b)(6) argument and denies this part

of the motion without prejudice to refiling the motion if necessary.

      SO ORDERED.

      Signed January 21, 2021.

                                            _____________________________
                                            ADA BROWN
                                            UNITED STATES DISTRICT JUDGE




                                        5
